Detailed Action

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In regards to claim 15, the claim recites in line 2 “to the user device”. The word “the” in front of the limitation(s) “user device” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “to [[the]] a user device”.




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3, 8, 11-12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wander (US-2013/0129418) in view of Drake et al. (US-7,292,143) and Liu et al (US-9,683,977).

In regards to claim 1, Wander teaches a manhole comprises a manhole cover that includes an in-flow protector dish [par. 0003 L. 5-8, par. 0005 L. 1-4].
Wander does not teach that the manhole cover also comprises a monitoring system comprising a monitoring assembly.
On the other hand, Drake teaches that a manhole cover can comprise a monitoring system for an enclosed environment accessed by the manhole [col. 1 L. 6-10, col. 3 L. 7-13]. Furthermore, Drake teaches that the monitoring assembly comprises a first sensor adapted to monitor at least one physical characteristic of an environment [fig. 4 element 350, col. 4 L. 37-42, col. 8 L. 34-38]. Also, Drake teaches that the monitoring assembly comprises an Information Processor and Cloud Transceiver (IPCT) coupled to the monitoring assembly, wherein the IPCT obtains a first reading from the first sensor, processes the first reading from the first sensor and compares the first reading with a threshold (prestored value) [fig. 1 element 12, fig. 4 element 330, col. 4 L. 56-58, col. 8 L. 41-46, col. 10 L. 21-31]. Drake further teaches that the monitoring assembly comprises a server in communication with the IPCT across a communications network, wherein the server is adapted to generate a first notification, the first notification for communication to a first user device [fig. 1 element 30 (communication network) and  50, 60, 70, 81 and 82 (server), col. 6 L. 64-66, col. 9 L. 10-19].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Drake’s teachings of including a monitoring assembly on the manhole cover in the manhole cover taught by Wander because it will permit a remote user to know the state of the environment inside the manhole.
The combination of Wander and Drake teaches that the manhole cover can comprise an in-flow protector dish mounted on the inner surface of the cover [see Wander fig. 1, par. 0003 L. 5-8], and that a monitoring assembly can be mounted on the inner surface of the cover [see Drake fig. 5]. Even though the combination does not explicitly teach that the monitoring assembly is mounted on inner surface of the in-flow  protector dish (the inflow protector dish is part of the monitoring assembly) when the cover includes the in-flow protector dish, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have mounted the monitoring assembly on the inner surface of the in-flow protector dish when the cover includes the dish because it will permit to prevent in-flow while monitoring the environment inside the manhole.    
The combination of Wander and Drake teaches that the IPCT can transmit an alarm to a server when the first reading is outside the prestored value and that the server process the transmitted data [see Drake col. 8 L. 41-47, col. 9 L. 10-19]. However, the combination does not teach that the first reading is flagged and transmitted to the server for processing.
On the other hand, Liu teaches when a monitoring device determines that a sensor reading is above a threshold, the sensor reading is transmitted with an alert flag to a receiver that processes the transmitted data [col. 3 L. 52-57]. This teaching means that a processor of the monitoring device compares the first reading with a prestored value and flags the first reading when the first reading is outside the prestored value. Furthermore, Liu’s teachings means that the receiver, which in the case of the combination is a server, receives the first reading and processes the first reading.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Liu’s teachings of flagging the first reading when the reading exceeds a threshold and of transmitting the flagged first reading in the system taught by the combination because transmitting the first reading that exceeds the threshold instead of transmitting just an alarm will permit the server to store measured data and to display the actual readings to a user. 

In regards to claim 3, the combination of Wander, Drake and Liu, as applied in claim 1 above, further teaches that the first sensor is a water level sensor using ultrasonic ranging technology [see Drake col. 8 L. 34-38, col. 10 L. 21-30].  

In regards to claim 8, the combination of Wander, Drake and Liu, as applied in claim 1 above, further teaches that the system comprises a third sensor, the third sensor being a temperature sensor or flow sensor [see Drake col. 4 L. 37-42].  

In regards to claim 11, the combination of Wander, Drake and Liu, as applied in claim 1 above, further teaches that the monitoring assembly is mounted to a surface of the manhole cover using mounting brackets [see Drake col. 7 L. 30-36]. This mounting bracket is equivalent to  mounted to the claimed ring with support brackets that is held between a manhole cover and a manhole collar because it provides a way to mount securely the assembly to the surface of the manhole cover. One of ordinary skill in the art, before the effective filing date of the claimed invention, would have used replaced the mounting brackets taught by the combination with the claimed mounting ring because it provides a secure way to mount the assembly.

In regards to claim 12, the combination of Wander, Drake and Liu, as shown in the rejection of claim 1 above, teaches a system performing the claimed functions. Therefore, the combination also teaches the claimed method.

In regards to claim 15, the combination of Wander, Drake and Liu, as applied in claim 12 above, further teaches that the server generates a notification for a first technician and sends the notification to the user device associated with the first technician [see Drake col. 9 L. 10-19].  

Claim(s) 2, 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wander (US-2013/0129418) in view of Drake et al. (US-7,292,143) and Liu et al (US-9,683,977) as applied to claim(s) 1 and 12 above, and further in view of Park et al. (US-2020/0157761).

In regards to claim 2, the combination of Wander, Drake and Liu, as applied in claim 1 above, further teaches that the flagged readings represents warnings related to unsafe operation that is transmitted via the communications network [see Drake fig. 1 element 30, col. 8 L. 41-46, col. 9 L. 10-19, col. 10 L. 21-31, see Liu col. 3 L. 52-57].
The combination teaches that the warnings/data can be transmitted to a user device by the server [see Drake col. 9 L. 10-19]. However, the combination does not teach that the data is transmitted to the user device via the communications network.
On the other hand, Park teaches that a monitoring device can transmit its data to a server or directly to a user device [par. 0016]. This teaching means that the monitoring device can transmit its data to a user device via the communications network.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Park’s teachings of using the communications network to send the data to the terminal device in the system taught by the combination because it will permit the monitoring assembly to transmit the warnings directly to the user device when a user device is available.

In regards to claim 9, the combination of Wander, Drake and Liu, as applied in claim 1 above, does not teach that the system comprises a location-aware device.
On the other hand, Park teaches that the system can comprise a GPS (location aware device) [fig. 4, par. 0015 L. 1-2]. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Park’s teachings of including a location aware device in the system taught by the combination because it will permit the system to monitor the location of the system at all times. 

In regards to claim 13, the combination of Wander, Drake, Liu and Park, as shown in the rejection of claim 2 above, teaches the claimed limitations.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wander (US-2013/0129418) in view of Drake et al. (US-7,292,143) and Liu et al (US-9,683,977) as applied to claim(s) 1 above, and further in view of Gregory (GB-2385478A).

In regards to claim 4, the combination of Wander, Drake and Liu, as applied in claim 1 above, further teaches that the first sensor is a water level sensor [see Drake col. 8 L. 34-38, col. 10 L. 21-30]. However, the combination does not teach that the sensor uses radio ranging technology.
On the other hand, Gregory teaches that it well known in the art that radio ranging technology can be used to monitor a water level [pg. 1 L. 10-12].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Gregory’s teachings of using radio ranging technology to measure the water level in the system taught by the combination because radio ranging technology permits to measure water level accurately.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wander (US-2013/0129418) in view of Drake et al. (US-7,292,143) and Liu et al (US-9,683,977) as applied to claim(s) 1 above, and further in view of Yu et al. (US-2020/0005621).

In regards to claim 5, the combination of Wander, Drake and Liu, as applied in claim 1 above, further teaches that the first sensor is a water level sensor [see Drake col. 8 L. 34-38, col. 10 L. 21-30]. However, the combination does not teach that the sensor uses light ranging technology.
On the other hand, Yu teaches that light ranging technology can be used to monitor a water level [par. 0046 L. 2-5].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Yu’s teachings of using light ranging technology to measure the water level in the system taught by the combination because light ranging technology permits to measure water level accurately.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wander (US-2013/0129418) in view of Drake et al. (US-7,292,143) and Liu et al (US-9,683,977) as applied to claim(s) 1 above, and further in view of Norris (US-10,788,350).
In regards to claim 6, the combination of Wander, Drake and Liu, as applied in claim 1 above, further teaches that the first sensor is a water level sensor [see Drake col. 8 L. 34-38, col. 10 L. 21-30]. However, the combination does not teach that the sensor is a submerged hydrostatic pressure sensor.
On the other hand, Norris teaches that a submerged hydrostatic pressure sensor can be used to monitor a water level [abstract].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Norris’ teachings of using a submerged hydrostatic pressure sensor to measure the water level in the system taught by the combination because a submerged hydrostatic pressure sensor permits to measure water level accurately.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wander (US-2013/0129418) in view of Drake et al. (US-7,292,143) and Liu et al (US-9,683,977) as applied to claim(s) 1 above, and further in view of Forster (US-10,634,540).

In regards to claim 7, the combination of Wander, Drake and Liu, as applied in claim 1 above, further teaches that the assembly further comprises a second sensor, the second sensor comprising a gas detection sensor [see Drake col. 4 L. 37-42]. However, the combination does not teach that the gas sensor detects H2S.
On the other hand, Forster teaches that a gas sensor inside a manhole can be configured to detect hydrogen sulfide (H2S) [col. 5 L. 46-48, col. 6 L. 51-53].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Forster’s teachings of detecting H2S in the system taught by the combination because it will permit the system to monitor the quantities of H2S gas which is a poisonous and flammable gas. 

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wander (US-2013/0129418) in view of Drake et al. (US-7,292,143) and Liu et al (US-9,683,977) as applied to claim(s) 1 above, and further in view of Forster (US-10,634,540) and Park et al. (US-2020/0157761).

In regards to claim 10, the combination of Wander, Drake and Liu, as applied in claim 1 above, further teaches that  the IPCT receives a water level data, receives a gas level data and receives a water flow data [see Drake col. 4 L. 37-42, col. 6 L. 29-36].
The combination does not teach that all the data is communicated to the server and that the gas level data indicates H2S gas level.
On the other hand, Forster teaches that the processor can communicate all the data received from the sensors to the server  across the communications network including water level data, H2S gas level data, water flow data [col. 6 L. 51-53, col. 9 L. 26-32].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Forster’s teachings of detecting H2S gas level and of transmitting all the data received from the sensors to the server in the system taught by the combination because it will permit the system to monitor the quantities of H2S gas which is a poisonous and flammable gas and all other sensor data from a remote location.
The combination of Wander, Drake, Liu and Forster does not teach that the processor receives a location data; and communicates the location data to the server across the communications network.
On the other hand, Park teaches that the system can comprise a GPS to monitor the location of the system in real time from a remote location such as server [fig. 4 element 124, par. 0015 L. 1-2, par. 0043, par. 0044 L. 3-6]. This teaching means that the processor receives a location data and communicates the location data to the server across the communications network.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Park’s teachings of including a location aware device in the system taught by the combination because it will permit the system to monitor the location of the system at all times.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wander (US-2013/0129418) in view of Drake et al. (US-7,292,143) and Liu et al (US-9,683,977) as applied to claim(s) 12 above, and further in view of Park et al. (US-2020/0157761) and Albers et al. (US-2015/0226805).

In regards to claim 14, the combination of Wander, Drake and Liu, as applied in claim 1 above, further teaches that the monitory assembly communicates to the server the first reading [see Liu col. 3 L. 52-57].
The combination does not teach that the assembly obtains location data associated with the manhole.
On the other hand, Park teaches that the system can comprise a GPS to obtain location data associated with the manhole and that the system communicates the location data to the server [fig. 1, fig. 4 element 124, par. 0015 L. 1-2, par. 0043, par. 0044 L. 3-6]. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Park’s teachings of obtaining location data and transmit it to the server in the system taught by the combination because it will permit the system to know where is the location of the manhole from which sensor data was obtained in real time.
The combination of Wander, Drake and Liu does not teach that the location data is transmitted together with the first reading.
On the other hand, Albers teaches that a monitoring assembly can transmit the location data along with the sensor data (first reading) to the server [par. 0007 L. 5-14, par. 0043, par. 0049]. This teaching means that the method comprises communicating the location data to the server when the first reading is sent to the server.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Albers’s teachings of transmit the sensor data together with the location data to the server in the system taught by the combination because it will permit the system to transmit both types of data in a single transmission thereby reducing the number of transmissions and the consumption of power.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANKLIN D BALSECA/Examiner, Art Unit 2685